Citation Nr: 0606271	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-36 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disability including asthma.

2.  Entitlement to service connection for sinus disability.


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from November 1955 to 
October 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied the veteran's claims of entitlement to service 
connection for asthma/pulmonary disability and for sinus 
disability.  The veteran perfected an appeal of that 
decision.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The objective medical evidence is in equipoise as to 
whether the veteran's current pulmonary disability is related 
to service. 

3.  The objective medical evidence is in equipoise as to 
whether the veteran's current sinus disability is related to 
service.
 

CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, a pulmonary disability was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).

2.  Resolving the benefit of the doubt in the veteran's 
favor, a sinus disability was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

Given the favorable disposition of the issue decided below-
granting entitlement to service connection for a pulmonary 
disability and for a sinus disability-the Board notes that 
any possible deficiencies in the duty to notify and to assist 
with respect to the current appellate review of the claim 
constitute harmless error and will not prejudice the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Analysis of Service Connection Claims

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

Certain chronic diseases, including the pulmonary condition 
bronchiectasis, may be presumed to have been incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2005).

Regulations provide that service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury which was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

As an initial matter, the Board notes that service medical 
records in this case are unavailable and presumed destroyed 
in a 1973 fire at the National Personnel Records Center 
(NPRC).  Attempts to obtain them were unsuccessful.
 
In cases where the veteran's service medical records are, 
through no fault of her own, unavailable, a heightened duty 
exists to assist the veteran in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's 
service medical records have been destroyed or lost, there is 
a duty to advise the veteran to obtain other forms of 
evidence).  In this case, the VA has made unsuccessful 
attempts to obtain the appellant's missing records.  The 
veteran has also been advised of the RO's unsuccessful 
efforts, and was requested to send any pertinent records he 
had.  Thus, the Board concludes the VA's heightened duty to 
assist the veteran is satisfied.

In such situations, the Board also has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board has reviewed all of the considerable evidence of 
record relevant to the claim, which consists of the veteran's 
contentions; a lay statement of another person; VA and 
private treatment records; and the reports of VA 
examinations.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The evidence submitted by the veteran or 
on his behalf is extensive and will not be discussed in 
detail.  The Board will summarize the relevant evidence where 
appropriate and material to the issue here.

The Board initially notes that the claims file includes 
sufficient medical evidence showing a diagnosis of the 
claimed disabilities.  During recent VA examination in  April 
2005, diagnoses included chronic bronchitis and emphysema, 
and chronic sinusitis.  Because the record contains competent 
medical evidence of a current pulmonary disorder and sinus 
disorder, and no evidence to the contrary, the Board concedes 
the presence of such disabilities.  The question therefore is 
whether either disability was due to disease or injury 
incurred or aggravated during active military service; or in 
the case of bronchiectasis, become manifested to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

As indicated above, service medical records are missing and 
unavailable for review. 
VA treatment records show that the veteran was seen in June 
1988 with complaints of tinnitus; and in July 1990 there is 
an assessment of tinnitus.

The claims file contains VA and private medical records dated 
between 1999 and 2005.  Beginning with the first treatment 
records of records in 1999, VA treatment records show an 
assessment of sinusitis.  A July 1999 report of CT scan of 
the paranasal sinuses contains an impression that findings 
are compatible with chronic sinusitis involving the 
maxillary, ethmoid and to minima degree frontal sinuses.  

Outpatient initial medical notes in August 1999 noted that 
the veteran presented for an initial visit with no 
significant past medical history.  The report noted that the 
veteran had seen an ENT specialist two weeks before for a 
sinus infection and was on medication.  The veteran reported 
a past medical history of rhinitis/sinusitis since the 
previous month; and no history of lung problem.  On 
examination, the lungs manifested clear breath sounds.  

The August 1999 VA treatment report contains findings that a 
chest X-ray showed chronic obstructive pulmonary disease 
(COPD), and a 1.5 x 2 cm. calcified granuloma on the right 
upper lobe area.  The assessment was sinusitis, currently on 
medications.  Review of the August 1999 chest X-ray 
examination report shows an impression of (1) apparently 
calcified granuloma in the right upper lobe area; (2) COPD; 
and (3) there is no active chest disease.

VA treatment records in May 2000 contain an assessment of 
history of recent asthmatic bronchitis.  An August 2000 
treatment shows that the veteran was seen for a follow-up for 
COPD.  The assessment at that time was mild COPD and 
sinusitis.  The report of a November 2000 pulmonary function 
test contains an assessment of (1) moderate COPD with FEV1 of 
1.43, (2) acute bronchitis, and (3) history of sinusitis, 
follow-up with ENT, stable.  

A later VA treatment report in November 2000 shows that the 
veteran was seen for a follow-up with a history of COPD FEV1 
of 1.43.  He was still having productive cough with greenish 
color, no chills or fever.  Active problems listed included 
COPD, sinusitis and septal deviation.  On examination, the 
lungs were still with few coarse rales on both mid-lung 
zones, no wheezing was noted.  The assessment at that time 
was (1) severe COPD with FEV1 1.43, on Combivent inhaler, 
also nebulizer treatment with Albuterol and Atrovent 
solution; (2) chronic bronchitis, finished 14 days treatment 
of Doxycycline, still having productive cough; and history of 
sinusitis, stable.

A VA consultation report in February 2001 shows that the 
veteran was seen for obstructive lung disease with FEV1 of 
1.5 to 2.5 and a lot of purulent sputum.  The examiner opined 
that he saw no relation to work as a meat handler.  The 
report noted that the veteran had sinus surgery, and that the 
veteran thought his sputum was due to sinusitis.  The 
impression at that time was asthmatic bronchitis, exact cause 
not clear.  When seen later in February 2001 for a follow-up, 
the assessment was (1) COPD, mild-moderate, stable; and (2) 
asthmatic bronchitis, probably due to allergy, resolved with 
prednisone.

Subsequent VA and private treatment records through 2005 show 
treatment for various complaints and conditions, and include 
assessments of symptomatology similar to that above.  
Assessments include COPD, asthma, chronic sinusitis, chronic 
rhinitis, asthmatic bronchitis, sinusitis and septal 
deviation, allergic rhinitis, bronchiectasis, and 
rhinosinusitis. 

The report of an April 2005 VA respiratory system examination 
shows that the examiner reviewed the claims file and examined 
the veteran.  The veteran reported complaints of coughing up 
to several times daily, with frequent purulent sputum.  He 
had dyspnea frequently on moderate or severe exertion.  He 
reported having had three episodes of respiratory failure, 
and past periods of incapacitation.  He reported that he was 
tested for allergies but none were found.  Examination 
include chest X-ray examination, which concluded with an 
impression of COPD changes, nothing acute; and pulmonary 
function testing, which concluded with an assessment of mild 
obstruction; no significant response to bronchodilation; 
normal DLCO; no significant change from previous Pre-FEV1 
2.76 (75%), Post-FEV1 2.84.  

After examination the report contains a diagnosis of chronic 
bronchitis and emphysema; elements of bronchitis is 
predominant and has had frequent exacerbations needing 
hospitalizations.  With respect to etiology, the examiner 
opined that the veteran had smoked a pipe for 30 years so it 
has some components to the etiology, but also the veteran has 
had severe pansinusitis with septoplasty ethmoidectomy, and 
the history of sinusitis started in service and continued 
until now.  

The examiner concluded with an opinion that the veteran's 
respiratory and sinus symptoms started in service; and that 
the veteran has moderate disability due to his chronic 
bronchitis and emphysema and chronic sinusitis.  The examiner 
based this opinion on the veteran's description of 
respiratory symptoms starting when he was in training and it 
recurred four times needing hospitalization at Air Force Base 
hospitals, and it continued in civilian life with three 
hospitalizations and surgery of his ethmoid sinuses and nasal 
septum.  The examiner noted that chronic sinusitis is known 
to cause chronic bronchitis; and that the veteran smoked, 
which also contributes to his COPD.

The report of an April 2005 VA ear nose and throat 
examination shows that the veteran reported that in 1956 he 
suddenly developed shortness of breath, watering and tearing 
of the eyes, and nose, and he was treated at the Air Force 
Base (AFB).  He reported that he had the same symptomatology 
develop when he was on a radar base in Japan in 1957.  At 
that time he had shortness of breath, watering and tearing, 
and blocking of the nose, and postnasal drip.  He was treated 
with medication at that time.  He had the same complaints 
when he was in Caribou, Maine, at the Loring Air Force Base.  
At that time, he had shortness of breath, watery nose and 
eyes, and was treated at the AFB hospital there.  The veteran 
reported that he has constant runny nose and tearing of the 
eyes, and shortness of breath.  He reported that he had also 
developed this, with shortness of breath, etc., while in 
Chesapeake Massachusetts.  The veteran reported that he had 
symptoms all along of asthma or allergies, which were treated 
numerous times.  The examiner stated that calling three cited 
doctors confirmed the fact, and that CAT scans at the Mercy 
Hospital confirmed that the veteran had frontal sinusitis, 
and maxillary sinusitis.  

After examination, the report contains a diagnosis of chronic 
sinusitis, and chronic allergic rhinosinusitis.  The examiner 
noted that he had reviewed the claims file, and that the 
veteran continued to have symptomatology of allergic 
rhinosinusitis.  In this connection, the examiner opined that 
this originated in service and persisted to the same date.  
The examiner concluded with an opinion that it was at least 
as likely as not, that the sinus condition is related to the 
veteran's service.

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).  

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  In this regard, the 
Board notes that the veteran has stated that his pulmonary 
and sinus conditions' symptoms began during service and 
continued since then.  The claims file also contains a lay 
statement in which the author indicates that he had known the 
veteran for 50 years, and reports that he "knows for a fact" 
that the veteran's disabilities were incurred in service.  
Given that the veteran's service medical records are 
unavailable, the Board has carefully considered the benefit-
of-the-doubt rule, and attached added weight to this evidence 
with respect to the required element of demonstrating that a 
disease or injury resulting in current disability was 
incurred in the active military service.  See Id; O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

In summary, the veteran reports having chronic pulmonary and 
sinus problems since service, and as lay person, he is 
competent to report that he has had a continuity of such 
problems because these symptoms are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  Thus, the veteran has pertinent current 
diagnoses,  evidence of in-service onset, and as discussed 
above, competent medical opinion that the diagnosed pulmonary 
and sinus disorders are at least as likely as not related to 
the veteran's service.  There are no opposing medical 
opinions.

Therefore, viewing the evidence objectively and liberally, 
the Board concludes that the evidence is at least in 
equipoise, and finds that service connection should be 
granted on the record for pulmonary disability and sinus 
disability.  That is, it is at least as likely as not that 
the claimed pulmonary disability and sinus disorder are 
linked to service.  The veteran is therefore entitled to the 
benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Accordingly, it is the judgment of the Board that 
service connection is warranted for a pulmonary disability 
and sinus disability. 


ORDER
 
Service connection for a sinus disability is granted.
 
Service connection for a pulmonary disability is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


